Citation Nr: 1515156	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.  


REMAND

The Appellant seeks dependency and indemnity compensation benefits as the surviving spouse of the Veteran, who died from malignant melanoma in November 2009.  The Appellant contends that the Veteran's melanoma was caused by sun exposure in Vietnam or, alternatively, exposure to Agent Orange.

Prior to the Veteran's death, the Veteran was not afforded a VA examination pursuant to his service connection claim for malignant melanoma, which was denied in a November 2009 rating decision.  After the Appellant filed the above-captioned cause of death claim, VA did not obtain a medical opinion regarding the etiology of the Veteran's malignant melanoma.  

Generally, a VA examination or medical opinion is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
The evidence of record contains a diagnosis of malignant melanoma with metastases to the lung and brain.  In a September 2009 written statement, the Veteran asserted that he had very fair skin and was exposed to direct sunlight close to the Equator while serving in Vietnam.  Service personnel records confirm that the Veteran served in the Republic of Vietnam from July 1968 to June 1969.  The Veteran also indicated that after service, he worked predominately indoors as a team sports salesman for 38 years.  Thus, there is at least an indication that the Veteran's malignant melanoma may be associated with sun exposure in Vietnam.  As there are no competent medical opinions of record addressing the etiology of the Veteran's malignant melanoma, the Board is without sufficient evidence to make a decision on the claim.  Accordingly, the Board finds that a remand is necessary in order to obtain a VA medical opinion addressing the etiology of the Veteran's malignant melanoma.  See McLendon, 20 Vet. App. at 83.

Additionally, a March 2015 correspondence, received in April 2015, indicates that the Appellant requested a video conference hearing before the Board.  Therefore, on remand, the RO must schedule the requested video conference hearing.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by an appropriate VA examiner to obtain an opinion as to the etiology of the Veteran's malignant melanoma.  The examiner must review all pertinent records associated with the claims file.  After reviewing the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's malignant melanoma is related to his active duty, to include as due to sun exposure in Vietnam and/or exposure to Agent Orange.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  The Appellant and her representative must be afforded an adequate opportunity to respond.

3.  Thereafter, if the benefit sought has not been granted, the RO must schedule the Appellant for a video conference hearing before a Veterans Law Judge of the Board.  The RO must notify the Appellant and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).



No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




